               Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 1 of 12




 1
 2

 3

 4
 5 John “Jack” D. Wilenchik, #029353
   admin@wb-law.com
 6 jackw@wb-law.com
   Attorneys for Plaintiff
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
    Linda Rae’Lee Klein, an individual,      CASE NO.
10
                          Plaintiff,
11                                                     VERIFIED COMPLAINT
          v.
12                                                        (Denial of Student’s
                                                  Right of Expression under the First
13 Arizona State University and the                   Amendment, Section 1983;
    Walter Cronkite School of Journalism                   A.R.S. § 15-1864)
14 and Mass Communication; and Kristin
    Grady Gilger,
15                                                   (Injunctive Relief Requested)
                          Defendants.
16
                                                        (Demand for Jury Trial)
17

18

19        Plaintiff Linda Rae’Lee Klein (“Rae’Lee Klein,” or “Plaintiff”), for her Verified

20 Complaint against Defendants Arizona State University (“ASU”) and the Walter Cronkite School

21 of Journalism and Mass Communication, and Kristin Grady Gilger (“Dean Gilger,” and

22 collectively the “Defendants”) hereby alleges as follows:

23                             PARTIES, JURISDICTION AND VENUE

24        1.       Plaintiff was a resident of Maricopa County, Arizona at all times relevant hereto.

25

26
                Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 2 of 12




 1         2.       Defendant ASU is a “university under the jurisdiction of the Arizona board of
 2 regents,” within the meaning of A.R.S. § 15-1861(4). The Walter Cronkite School of Journalism
 3 and Mass Communication is a journalism program at ASU. ASU is legally responsible for the

 4 program and is properly named as the entity with legal capacity to be sued.

 5         3.       Defendant Kristin Grady Gilger is the Interim Dean of the Walter Cronkite School
 6 of Journalism and Mass Communication at ASU and a “faculty member or administrator” of a

 7 university within the meaning of A.R.S. § 15-1864(I).

 8         4.       This Court has subject-matter jurisdiction over the Verified Complaint pursuant to
 9 28 U.S.C.A. § 1331, because this action arises under the First Amendment to the United States

10 Constitution and 42 U.S.C. § 1983.

11         5.       Venue is proper because Plaintiff resides in Maricopa County and the ASU campus
12 is located in Maricopa County, Arizona.

13                                     GENERAL ALLEGATIONS
14         6.       The preceding allegations are incorporated herein.
15         7.       This matter arises out of the wrongful termination of Rae’Lee Klein as station
16 manager of Blaze Radio, ASU’s only radio station (which is online).

17         8.       On August 23, 2020, national media reported that a man named Jacob Blake was
18 shot and wounded by police officers in Kenosha, Wisconsin (hereinafter referred to as the “Blake

19 Incident”).

20         9.       Video circulated of the Blake Incident which showed that Blake was black, and the
21 shooting officer was white.

22

23
24

25

26                                                   2
             Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 3 of 12




 1         10.    Subsequently, a number of national news reports and commentary implied or
 2 alleged that the Blake Incident was racially-motivated. 1
 3         11.    It was also reported that the Blake Incident was being investigated by the Justice
 4 Department’s division of criminal investigation, and that protestors demanded an arrest of the

 5 shooting officer. 2
 6         12.    In August, Ms. Klein read an article in the New York Post which reported that
 7 Jacob Blake had an active warrant out for his arrest “for violating a restraining order stemming

 8 from alleged sexual assault.”

 9         13.    The New York Post article linked to a copy of the arrest warrant.
10         14.    According to the New York Post article and the arrest warrant, Mr. Blake had
11 allegedly committed sexual assault against a woman by digitally penetrating her in front of her

12 child, before stealing her car.

13         15.    Prior to the New York Post article being published, those facts had not been widely
14 reported by news media.

15         16.    From her personal Twitter account, Ms. Klein tweeted out a link to the New York
16 Post story with the comment, “Always more to the story, folks. Please read this article to get the

17 background of Jacob Blake’s warrant. You’ll be quite disgusted.”
18
     1 See e.g. “Jacob Blake’s shooting shows America has a long way to go in its journey toward a
19     racial     reckoning,”    https://www.cnn.com/2020/08/30/us/jacob-blake-shooting-one-week-
20     later/index.html (quoting Columbia University lecturer who referred to shooting as a
       “lynching” and stated that it was a “reminder of pervasive and entrenched racial violence in
21     America”);      “The     Shooting    of    Jacob     Blake     is    a     Wake-Up     Call,”
       https://www.theatlantic.com/ideas/archive/2020/08/the-shooting-of-jacob-blake-is-a-wake-up-
22     call/615616/).
     2
       See e.g. “Student-Led Protest Pushes For Arrest Of Rusten Sheskey,”
23
       https://www.wortfm.org/student-led-protest-pushes-for-arrest-of-rusten-sheskey/; “What we
24     know about Rusten Sheskey, the officer involved in the Kenosha shooting,”
       https://www.washingtonpost.com/nation/2020/08/29/what-we-know-about-rusten-sheskey-
25     officer-involved-kenosha-shooting/.

26                                                 3
                Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 4 of 12




 1            17.    Subsequently, certain students demanded that the University remove Ms. Klein
 2 from her position as station manager.
 3            18.    A “board” of students who are involved with the station, and who are paid by ASU
 4 as employees, demanded that Plaintiff resign.

 5            19.    According to the Society of Professional Journalists’ “Code of Ethics” (hereinafter
 6 referred to as the “Code”), one of the core tenets of journalism is that a journalist must “[s]upport

 7 the open and civil exchange of views, even views they find repugnant.” 3

 8            20.    According to the Code, journalists must also “[e]ncourage a civil dialogue with the
 9 public about journalistic practices, coverage and news content”; “[e]xpose unethical conduct in

10 journalism”; and give a “voice to the voiceless.”

11            21.    The Code also provides that for any story, a journalist must “[g]ather, update and
12 correct information throughout the life of a news story.”

13            22.    Numerous media outlets had reported and/or gave voice to the idea that the
14 shooting of Jacob Blake was motivated by Blake’s race.

15            23.    Ms. Klein shared a factual report which supported that Blake had an outstanding
16 arrest warrant for a violent crime, which would tend to support that the police interaction with

17 Blake was primarily for criminal justice reasons.
18            24.    Ms. Klein’s decision to share the New York Post article was consistent with
19 journalistic ethics, which require that contrary viewpoints or information be openly shared, even

20 though some may find them repugnant.
21            25.    Further, the tweet was from her personal account and clearly expressed her
22 personal and objectively uncontroversial opinion that Mr. Blake’s alleged crime, which was

23
24   3
         See     the   Society      of     Professional     Journalists    “Code       of    Ethics,”
25        https://www.spj.org/ethicscode.asp.

26                                                   4
             Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 5 of 12




 1 raping a woman in front of her child, was something that readers would find repugnant,

 2 disturbing or upsetting.
 3         26.       Ms. Klein’s presentation of the article and opinion were civil and not intended to,
 4 nor did they, incite violence or harm.

 5         27.       Rather than support Ms. Klein’s efforts to exchange contrary facts or views, Dean
 6 Gilger told Ms. Klein that as a result of her personal tweet, “staying on as station manager is not

 7 an option.” (See September 15, 2020 email sent at 2:30 PM, attached as Exhibit “A” hereto and

 8 incorporated as if set forth herein.)

 9         28.       The student “board” also locked Ms. Klein out of the station. The board members
10 deleted her online user account, so she can no longer access or manage the station (which is

11 online), completely preventing her from doing her job.

12         29.       ASU pays for and owns The Blaze radio.
13         30.       Plaintiff has demanded, but ASU has failed or refused, to restore Plaintiff’s access
14 to the station.

15         31.       Dean Gilger admits that Plaintiff is not “unfit to be a station manager.” (See
16 Exhibit “B” hereto, email from Kristin Gilger dated September 17, 2020 at 9:59 AM.)

17         32.       As a result of the foregoing actions, ASU has constructively or actually terminated
18 Ms. Klein from her position as station manager, unlawfully, based on the content of her free

19 speech.

20                         “Cronkite News,” and the “Social Media Guidelines”
21         33.       Every student of the journalism school is required to participate in the “Cronkite
22 News” program.

23         34.       The “Cronkite News” program requires that every participating student have their
24 own personal Twitter account.

25

26                                                    5
             Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 6 of 12




 1         35.    The “Cronkite News” program encourages students to use their personal account to
 2 share news articles, and to engage their “followers” and the public with commentary. The
 3 program even goes so far as to assign students a grade for how often they use their personal

 4 account, and how large their “audience” is (how many “followers”/readers they attract).

 5         36.    The “Cronkite News” program recommends that students follow the Cronkite
 6 school’s “social media guidelines” when using their personal social media accounts. According

 7 to the school, the guidelines are intended “to ensure the highest journalistic standards,” and the

 8 guidelines “reflect the Society of Professional Journalists’ Code of Ethics core principles.” 4

 9         37.    These “guidelines” that are distributed to students state that “Personality is
10 important: Don’t sound like a robot. Self-promotion is encouraged, but personal accounts differ

11 from organization accounts. Your audience wants to connect to a real person, so sound like one!

12 But keep in mind you’re a journalist. Journalists often use social media to raise questions, make

13 smart observations about other reporting and share content.”

14         38.    The guidelines also recommend that students “avoid posting information to social
15 networking sites or blogs that could call into question your ability to act independently as a

16 journalist. This includes expressing political views, sports fandom or opinions about newsmakers

17 or sharing internal communications, even if you are participating in what is supposed to be a
18 private group.”

19         39.    The guidelines also state: “[r]ecognize that affiliations and sponsorships jeopardize
20 your independence and could affect your assignments.”
21

22

23
24   4
        Partially   online,   at    https://cronkite.asu.edu/degree-programs/admissions/student-
25 resources/social-media-guidelines.

26                                                  6
                Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 7 of 12




 1            40.   Faculty, staff and students of the Cronkite school regularly share or display their
 2 political views, sports fandom or opinions about newsmakers, as well as affiliations or
 3 sponsorships, on their personal social media accounts.

 4            41.   For example, the faculty advisor who was assigned to the radio station at all
 5 relevant times, Ali Forbes, displayed pro-police messages on her Facebook during all relevant
 6 times, as well as images/messages indicating that, even though she had been a sports journalist,

 7 she was a fan of the Toronto Raptors.

 8            42.   The “Interim Dean” of the Journalism School herself, Defendant Dean Gilger, has
 9 retweeted controversial “political views” and “opinions about newsmakers” as recently as August

10 5, 2020, when she retweeted an interview with a woman who wrote a book entitled “Why White

11 Evangelicals Worship at the Altar of Donald Trump.” 5 In the interview, the author claims that

12 evangelical Christians’ religious beliefs contribute to “coronavirus denial”; that evangelical

13 Christians should be “following the rules” instead of “listen[ing] to President Trump, who is

14 going to claim that we have it [coronavirus] under control, even though we don’t”; and that

15 President Trump engages in “magical thinking” and is living in a “fantasy land.” The author also

16 refers to evangelical Christians’ use of the courts “to press claims of violation of constitutional

17 rights” as “extremely disturbing.” At the end of the interview, the interviewer—who is an ASU
18 professor of religious studies—claims that “Trump has just pulled out the stops on his racist

19 rhetoric [over the last week], there’s no attempt to even hide it now”; and she asks, “is that

20 playing into this set of dynamics that you’ve identified that keep white evangelicals in thrall to
21 Trump, even through a pandemic”? (To which the author answers, “yes.”)

22

23
24
     5
25       https://twitter.com/RecoveringTruth/status/1291110582079242240

26                                                  7
              Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 8 of 12




 1                                          COUNT ONE
                                 (Unconstitutional Denial of Student’s
 2
                     Right of Expression under the First Amendment, Section 1983)
 3
            43.    The preceding allegations are incorporated as if set forth herein.
 4
            44.    The First Amendment is applicable to Arizona State University through the
 5
     Fourteenth Amendment.
 6
            45.    A state, division of the state, or state official may not retaliate against a person by
 7
     depriving him of a valuable government benefit that that person previously enjoyed, conditioning
 8
     receipt of a government benefit on a promise to limit speech, or refusing to grant a benefit on the
 9
     basis of speech. Those limitations apply even if the aggrieved party has no independent or
10
     affirmative right to that government benefit.
11
            46.    Pursuant to 42 U.S.C.A. § 1983, every person who, under color of any statute,
12
     ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,
13
     subjects, or causes to be subjected, any citizen of the United States or other person within the
14
     jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
15
     Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or
16
     other proper proceeding for redress.
17
            47.    By refusing to allow Ms. Klein to continue as station manager of The Blaze
18
     because of the content of her tweet, Defendants have illegally deprived Plaintiff of a valuable
19
     government benefit that she previously enjoyed on the basis of her speech.
20
            48.    Ms. Klein made the tweet in her personal capacity and not on behalf of the
21
     university.
22
            49.    Her speech was “pure speech” that did not intrude upon the work of the school or
23
     the rights of other students.
24
            50.    Defendants’ conduct was in reckless disregard of the Plaintiff’s rights.
25

26                                                   8
              Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 9 of 12




 1         51.     Plaintiff is entitled to seek injunctive relief under 42 U.S.C.A. § 1983, as well as
 2 any and all damages caused by the Defendants’ conduct, and punitive damages as allowed at law.
 3         52.     Plaintiff is also entitled to seek her attorneys’ fees and costs under
 4 42 U.S.C.A. § 1988.

 5                                            COUNT TWO
                                  (Violations of student’s right to speak
 6
                               in a public forum, A.R.S. §§ 15-1864 et seq.)
 7         53.     The preceding allegations are incorporated as if set forth herein.
 8         54.     Pursuant to A.R.S. § 15-1864(A), “[a] university or community college shall not
 9 restrict a student’s right to speak, including verbal speech, holding a sign or distributing fliers or

10 other materials, in a public forum…”

11         55.     Pursuant to A.R.S. § 15-1864(C), “Individual conduct that materially and
12 substantially infringes on the rights of other persons to engage in or listen to expressive activity

13 is not allowed and is subject to sanction.”

14         56.     Pursuant to A.R.S. § 15-1864(G), “[a]n individual student or a faculty or staff
15 member of a university or community college may take a position on the public policy

16 controversies of the day, but the institution is encouraged to attempt to remain neutral, as an

17 institution, on the public policy controversies of the day unless the administrative decisions on
18 such issues are essential to the day-to-day functioning of the university or community college.”

19         57.     Pursuant to A.R.S. § 15-1864(H), “[t]he university or community college may not
20 take action, as an institution, on the public policy controversies of the day in a way that requires
21 students or faculty members to publicly express or endorse a particular view of a public policy

22 controversy.”

23         58.     Pursuant to A.R.S. § 15-1864(I), “[a] person whose expressive rights were violated
24 by a violation of this article” “may bring an action in a court of competent jurisdiction to enjoin

25

26                                                   9
            Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 10 of 12




 1 any violation of this article by any university, community college, faculty member or

 2 administrator or to recover reasonable court costs and reasonable attorney fees.”
 3         59.    Pursuant to A.R.S. § 15-1864(J), “if the court finds that a violation of this article
 4 occurred, the court shall award the aggrieved person injunctive relief for the violation and shall

 5 award reasonable court costs and reasonable attorney fees. The court shall also award damages of
 6 one thousand dollars or actual damages, whichever is greater.”

 7         60.    By refusing to allow Plaintiff to continue as station manager of The Blaze due to
 8 the content of her tweet, ASU is impermissibly restricting her right to speak in a public forum,

 9 and/or taking action on a public policy controversy of the day that requires her to endorse a

10 particular view of the controversy—namely, the position that Jacob Blake’s arrest warrant, and/or

11 other facts/evidence which would tend to show that the police interaction with Blake was

12 primarily for criminal justice reasons, should not be read, shared, or commented upon.

13         61.    Plaintiff is entitled to injunctive relief, as well as an award of her actual damages or
14 one thousand dollars, whichever is greater; to punitive damages, as warranted by law; and to her

15 reasonable attorneys’ fees and costs.

16                                GENERAL PRAYER FOR RELIEF
17         WHEREFORE, Plaintiff seeks as relief against Defendants:
18                A.     An order of the Court enjoining Defendants from removing Plaintiff as
19                       station manager;
20                B.     For any and all damages incurred as the result of Defendants’ conduct, or
21                       one thousand dollars pursuant to A.R.S. § 15-1864(J), whichever is
22                       greater; and for punitive damages as warranted at law;
23                C.     Attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, A.R.S. § 15-1864,
24                       28 U.S.C. § 1920, and any other applicable authority;
25

26                                                  10
             Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 11 of 12




 1                D.     Pre-judgment and post-judgment interest on the above sums pursuant to
 2                       any applicable authority;
 3                E.     Any other relief that the Court deems proper.
 4         RESPECTFULLY SUBMITTED this 12th day of October, 2020.
 5                                           WILENCHIK & BARTNESS, P.C.
 6                                            /s/ John D. Wilenchik
                                             John “Jack” D. Wilenchik, Esq.
 7                                           The Wilenchik & Bartness Building
                                             2810 North Third Street
 8                                           Phoenix, Arizona 85004
                                             admin@wb-law.com
 9                                           Attorneys for Plaintiff
10
11
12
                                       CERTIFICATE OF SERVICE
13
           I hereby certify that on October 12, 2020, the foregoing document was electronically
14
     transmitted to the Clerk’s Office using the CM/ECF System for filing, and a copy emailed to:
15

16 Jose Cardenas
   General Counsel of Arizona State University
17 jcardenas@asu.edu
18 David Bodney
   BodneyD@ballardspahr.com
19
   /s/ Christine M. Ferreira
20
21

22
23
24

25
26                                                   11
           
                          Case 2:20-cv-01982-SPL Document 1 Filed 10/12/20 Page 12 of 12




         1                                                     VERIFICATION
         2                                                    (28 U.S.C.A. § 1746)
         3               I, Rae’Lee Klein, declare as follows:
         4               I have read the foregoing Verified Complaint. The statements made therein are true and
         5 correct to the best of my knowledge, information, and belief.

         6               I declare under penalty of perjury that the foregoing is true and correct.
                                         
         7               Executed on ______________.
         8
                                                                       __________________________________
         9
                                                                       By: Rae’Lee Klein
       10

       11
       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23
       24

       25

       26                                                            12
